J-S09029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: S.M., JR., A MINOR,                 IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: T.M., BIRTH MOTHER,

                        Appellant              No. 1442 WDA 2014


             Appeal from the Order Entered August 6, 2014
           In the Court of Common Pleas of Allegheny County
               Civil Division at No(s): TPR NO. 042 OF 2014




IN RE: M.M., A MINOR,                      IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: T.M., BIRTH MOTHER,

                        Appellant              No. 1443 WDA 2014


                  Appeal from the Order August 6, 2014
           In the Court of Common Pleas of Allegheny County
             Orphans' Court at No(s): TPR NO. 045 OF 2014




IN RE: P.M., A MINOR,                      IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: T.M., BIRTH MOTHER,

                        Appellant              No. 1444 WDA 2014
J-S09029-15


                     Appeal from the Order August 6, 2014
              In the Court of Common Pleas of Allegheny County
                Orphans' Court at No(s): TPR NO. 044 OF 2014


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY BOWES, J.:                          FILED FEBRUARY 13, 2015

       T.M. (“Mother”) appeals from the orders entered on August 6, 2014,

wherein the trial court terminated her parental rights to her three minor

sons, S.M., Jr., M.M. and P.M.1 We affirm.

       Allegheny County Children Youth and Families (“CYF”) had a long

history with this family dating back to 1998.      The initial contact stemmed

from allegations that Mother neglected six older children who are not

relevant to this appeal.       Specifically, between 1998 and 2005, there were

twelve allegations of neglect leveled against Mother.       CYF has provided

Mother services throughout its involvement with the family.

       S.M., Jr., and P.M. were born in 2008 and 2010, respectively. M.M.

was born in 2011. The juvenile court first adjudicated S.M., Jr. dependent

during January 2010, and P.M. was adjudicated dependent two months later.

Although the two children were briefly removed from Mother’s care, their

dependency cases were closed, and they were returned home with intensive

in-home services.       Thereafter, on February 17, 2012, the juvenile court

____________________________________________


1
  The orphans’ court also terminated the parental rights of S.M., the birth
father of S.M., Jr., P.M., and M.M. S.M. did not appeal that order.



                                           -2-
J-S09029-15


adjudicated all three children dependent but permitted Mother to maintain

physical custody.2      CYF continued to provide the family in-home services

until August 2012. Three months later, the agency removed all three of the

children after it discovered that Mother had left the two younger children

home alone under the supervision of then-four-year-old S.M., Jr.          The

children were placed together in the same pre-adoptive foster home where

they have remained since November 2012.3

       CYF devised a family service plan (“FSP”) to achieve the stated goal of

reunification.    Mother’s objectives under the FSP were to stabilize mental

health, attend parenting classes, obtain adequate housing, engage in

consistent visitation with the children, and contact and cooperate with the

agency. Mother’s progress was minimal. She did not maintain contact or

cooperate with CYF, and she was openly hostile to the caseworkers assigned

to the family.     Although Mother utilized in-home services to address her

parenting deficiencies and attended parenting classes, she failed to

____________________________________________


2
   The adjudications of dependency followed an incident wherein one of
Mother’s older children accidently shot another sibling with a sawed-off
shotgun that he had discovered in Mother’s bedroom. Fortunately, the
injured child survived.
3
  The foster parents, whom the children refer to as “poppy and mommy,”
indicated that, due to Mother’s oppositional behavior, they were hesitant to
enter an open adoption that allowed Mother to maintain contact with the
children after her parental rights are terminated. The foster parents cited
incidents where Mother told S.M. Jr., that she would hurt the foster father
and leveled allegations of abuse against them.



                                           -3-
J-S09029-15


implement the skills and techniques that she learned. Additionally, Mother

not only squandered CYF’s financial offer to help her obtain a suitable home

for the entire family, but she also refused to disclose to CYF where she was

living. Similarly, she ignored the referral to Turtle Creek Valley for mental

health treatment. Likewise, although Mother was referred to two different

mental health evaluators over the course of CYF’s involvement, she only

completed one evaluation.     The second, more recent referrals to Patricia

Pepe, Ph.D., the court-appointed psychologist, were incomplete due to

Mother’s refusal to engage in psychological testing. Mother rescheduled the

psychological test twice before simply failing to attend the third appointment

and rebuffing Dr. Pepe’s attempts to contact her.

      As it relates to visitation, Mother maintained consistent weekly two-

hour visitations with the boys on Saturday afternoons.     However, she was

often late, brought snacks inconsistently, and utilized the visitation to vent

her dissatisfaction with caseworkers. Additionally, she was preoccupied with

her cell phone during visitations and employed the older children, with whom

she was also visiting, to supervise the younger children.          During the

visitations, Mother seldom moved from her seat, and S.M., Jr., P.M., and

M.M. generally played amongst themselves independently.

      On March 17, 2014, CYF filed petitions to terminate Mother’s parental

rights to S.M., Jr., P.M., and M.M., respectively. Counsel was appointed, and

following an evidentiary hearing wherein the parties, inter alia, stipulated to


                                     -4-
J-S09029-15


the admission of an expert report submitted by Dr. Pepe in lieu of her

testimony, the orphans’ court granted CYF’s petitions to terminate Mother’s

parental rights to the three children pursuant to 23 Pa.C.S § 2511(a)(2),

(5), and (8) and § 2511(b) of the Adoption Act.        These timely appeals

followed.    Mother complied with Pa.R.A.P. 1925(a)(2)(i) by filing concise

statements of errors complained of on appeal concomitant with her notices

of appeal.    The Rule 1925 statements raised one issue, which Mother

reiterates on appeal as follows:

            Did the trial court abuse its discretion and/or err as a
      matter of law in concluding that CYF met its burden of proving
      by clear and convincing evidence that termination of Mother's
      parental rights would best serve the needs and welfare of the
      children pursuant to 23 Pa.C.S. §2511(b).

Mother’s brief at 9.

      We review the determination of the orphans’ court for an abuse of

discretion. In re D.C.D. __ A.3d __, 2014 WL 7089267 (Pa. 2014) (“In re

D.C.D. II”) (“When reviewing a trial court's decision to grant or deny a

termination of parental rights petition, an appellate court should apply an

abuse of discretion standard, accepting the findings of fact and credibility

determinations if they are supported by the record, and reversing only if the

trial court made an error of law or abused its discretion.”). This is a highly

deferential standard and, to the extent that the record supports the court’s

decision, we must affirm even though evidence exists that would also

support a contrary determination. In re A.S., 11 A.3d 473, 477 (Pa.Super.


                                    -5-
J-S09029-15


2010). CYF has the burden of proving the statutory grounds for termination

by clear and convincing evidence. In re Adoption of L.J.B., 18 A.3d 1098

(Pa. 2011).

       Requests to terminate the parental rights of a biological parent are

governed by 23 Pa.C.S. § 2511(a) and (b).         Instantly, Mother’s argument

only implicates the orphans’ court analysis pursuant to § 2511(b).4           That

section provides as follows:

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not
       consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

       The crux of Mother’s position is that the certified record will not sustain

the conclusions that the orphans’ court drew from its needs and welfare

analysis.     Specifically, relying upon her testimony that outlined her

perspective of the bond that she shares with her three sons and her



____________________________________________


4
  Indeed, Mother acknowledged during the evidentiary hearing that she
presently lacked the capacity to parent S.M., Jr., P.M., and M.M. N.T.,
7/28/14, at 10.



                                           -6-
J-S09029-15


characterization of the children’s interaction with her and their siblings

during visitation, Mother opined,

             If the trial [court] had given the serious consideration of
      the bond and love between Mother and S.M., M.M., and P.M. that
      the law mandates, [it] should have found that it was not proven
      by clear and convincing evidence that termination of Mother's
      parental rights would best serve the needs and welfare of the
      children as required by 23 Pa.C.S. §2511(b). [The trial court’s]
      decision needlessly deprives the children of the valuable love and
      affection of Mother and places at risk their relationships with
      their siblings.

Mother’s brief at 19. Thus, based upon her viewpoint that she shares close

emotional bonds with S.M., Jr., P.M., and M.M., Mother concludes that the

orphans’ court erred in terminating her parental rights.

      We address whether the trial court abused its discretion in finding that

CYF demonstrated by clear and convincing evidence that terminating

Mother’s parental rights and permanently severing the existing bond

between her and the three children would best serve the children’s needs

and welfare pursuant to § 2511(b).         While the Adoption Act does not

mandate that the trial court consider the effect of permanently severing

parental bonds, our case law requires it where a bond exists to some

degree. See In re E.M., 620 A.2d 481, 485 (Pa. 1993).

      The extent of the trial court’s bond-effect analysis depends upon the

circumstances of a particular case.     In re K.Z.S., 946 A.2d 753, 763

(Pa.Super. 2008).    We have emphasized that, while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,


                                     -7-
J-S09029-15


it is nonetheless only one of many factors to be considered by the trial court

when determining what is in the best interest of the child. In re K.K.R.-S.,

958 A.2d 529, 535-536 (Pa.Super. 2008).         Neither precedent nor statute

requires an orphans’ court to order a formal bonding evaluation by an

expert. Id. at 533. Indeed, the mere existence of an emotional bond does

not preclude the termination of parental rights. See In re T.D., 949 A.2d
910 (Pa.Super. 2008) (trial court’s decision to terminate parental rights was

affirmed where court balanced strong emotional bond against parents’

inability to serve needs of child).

      As we explained in In re K.Z.S., supra at 763 (emphasis omitted),

            In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b),
      particularly in cases involving physical or sexual abuse, severe
      child neglect or abandonment, or children with special needs.
      The trial court should also examine the intangibles such as the
      love, comfort, security and stability the child might have with the
      foster parent.     Another consideration is the importance of
      continuity of relationships to the child and whether the parent
      child bond, if it exists, can be severed without detrimental
      effects on the child. All of these factors can contribute to the
      inquiry about the needs and welfare of the child.

See also In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010) (orphans’ court

can emphasize safety needs, consider intangibles, such as love, comfort,

security, and stability child might have with the foster parent, and

importance of continuity of existing relationships).

      Herein, Dr. Pepe was unable to perform interactional evaluations

between Mother and the children due to the fact that Mother missed the


                                      -8-
J-S09029-15


appointments scheduled on March 11, and July 9, 2014. See CYF Exhibit 7

and Exhibit 7a.       Thus, she could not address the children’s possible

attachment between Mother and the three children.        Mother also failed to

attend one of two individual psychological evaluations.          CYF Exhibit 7a.

Following the evaluation that Mother did attend, Dr. Pepe commented that

Mother was emotionally aligned with the children, desired reunification, and

feared losing the children to adoption.        Dr. Pepe also observed that,

although cooperative, Mother was guarded and defensive.          Mother ignored

her parental shortcomings and instability, and she continued to rebuff

psychotherapy    or   treatment.     Instead   of   addressing    her   parenting

deficiencies, Mother blamed her predicament on the “system,” id., and

expressed to Dr. Pepe “that she feels that she is being punished.”           Id.

Specifically, Mother believes that CYF and the juvenile court have used her

as a scapegoat for their own flaws and that Dr. Pepe took advantage of her

vulnerabilities during the evaluation.

      In contrast to Mother’s self-centered, antagonistic perspective of the

evaluative process, the boys’ foster parents participated in interactional

evaluations with the children on February 25 and July 2, 2014.          Dr. Pepe

identified “a pervasive happy tone to the family’s functioning” and expressed

that foster parents were “a positive permanent resources for the children.”

See CYF Exhibit 7a. She noted that the foster parents were exceptionally

knowledgeable about the children’s development and she observed that the


                                     -9-
J-S09029-15


children had exhibited progress under the foster parents’ care.     Dr. Pepe

commented, however, that following visitations with Mother, the children’s

behavior degenerated markedly.

        The foster parents meet all of the children’s needs, and the children

look to them for direction and guidance. Dr. Pepe reported that each child

responded well to the the foster parents, who balance their attention evenly.

She also stated that the boys exhibited multiple behaviors characterizing a

positive, primary attachment with the foster parents, whom they refer to as

their parents. In sum, Dr. Pepe concluded that it is in the best psychological

interest of S.M., Jr., P.M., and M.M. to terminate Mother’s parental rights in

order to facilitate the adoption by the foster parents.

        In rejecting Mother’s claim that CYF did not establish by clear and

convincing evidence that the termination of parental rights best satisfied the

developmental, physical and emotional needs and welfare of S.M., Jr., P.M.,

and M.M, the orphans’ court relied principally on Dr. Pepe’s evaluations and

recommendation.      Essentially, the orphans’ court concluded that, to the

extent a bond exists between Mother and the children, the bond could be

severed without any detrimental effects.      After a thorough review of the

parties’ briefs, pertinent law, and the certified record, we conclude that the

Honorable Katherine R. Mulligan cogently addressed Mother’s argument, and

we affirm on the basis of her well-reasoned opinion entered on October 23,

2014.


                                     - 10 -
J-S09029-15


Orders affirmed.Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2015




                                    - 11 -
                                                                                               Circulated 02/02/2015 03:37 PM




       IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                           ORPHANS' COURT DIVISION

    INRE:

            S.M.,                                                      No. TPR 042-2014
            P.M., and                                                  No. TPR 044-2014
            M.M.                                                       No. TPR 045-2014

   Minor.
                                                                       Superior Court No.
                                                                       Nos. 1442, 1443, and 1444 WDA 2014



                                                      OPINION

  K.R. MULLIGAN, J.

            T.W., Mother, appeals my August 6, 2014 Order of Court terminating her parental rights

  to her minor children, S.M, P.M., and M.M. t

           At the June 30,2014 termination hearing Caseworker Sharon Martin testified to the

  history of this case. 2 S.M. was born on January 19, 2008. P.M. was born on January 18, 2010.

 M.M. was born on February 11, 2011. All three are the biological children of Mother. 3 S.M.

 and.P.M. had previously been removed from Mother's care and returned with intensive services

 remaining in the home. In February of2012, M.M. was also adjudicated dependent due to an

 incident where one of Mother's older children found a firearm and accidentally shot a sibling

 who, though injured, fortunately survived. 4 The children were not removed at this point, but

services were increased. These children's final removal from Mother's care occurred on



 I Following the same termination hearing on August 6. 2014, the parental rights of S.M .• Father. were terminated
 rursuantto 23 Pa.C.S.A. §25 I I(a) subsections (2). (5), (8) and (b). Father did not file an appeal.
   The tennination hearing was held during three separate days due to the availability of witness testimony. The
hearing began on June 30. 2014, and continued on July 28, 2014 and concluded on August 6, 2014.
, Mother has six other children in addition to the three children involved in this case.
, After this incident, Father was arrested for a number of charges including prohibited possession of a firearm due to
a prior criminal conviction.
       "                                                                                     Circulated 02/02/2015 03:37 PM




   November 30, 2012 after an in-home worker found the three boys (ages 4, 2, and 9 months)

   alone in the home.

            Caseworker Martin testified that the agency had been involved with the family since

   2005, and between 1998 and 2005 there were twelve allegations of neglect with respect to

   children cared for by Mother. 5 She also testified that Mother had a history of being hostile and

  uncooperative towards the agency and its workers. At the time of the hearing, Mother's stability,

  mental heath, and parenting remained part of the agency's concerns with respect to her ability to

  parent the three boys. 6

            Dr, Patricia Pepe, a licensed clinical psychologist, conducted interactional evaluations

  between the children and their foster family, While Dr. Pepe was prepared to testify at the June

  28,2014 hearing, all parties stipulated to Dr. Pepe's report and therefore Dr. Pepe did not testify.

  Dr. Pepe's report included an analysis of an interactional evaluation with the three boys and their

 foster parents, M.R. and C.R. Dr. Pepe also sought to complete an individual psychological

 evaluation with Mother and an interactional evaluation with the three boys and Mother which

 would have been included in this report, but Mother failed to attend the evaluations on the

 scheduled day of July 9, 2014.

           In her discussion of the foster parents' interactional with the children, Dr. Pepe found that

 all three children have exhibited significant progress. She noted that all three children were

making progress in their daycare, preschool, and primary school placements. She also noted that

all three children were consistently receiving therapeutic services. For instance, C.R.



5CYF's involvement with tile family began in August 2005, when one of the older siblings broke her arm in a
questionable manner.
• During a permanency review on December 13,2013, I made a specific finding that Mother had made no progress
towards alleviating the circumstances, which necessitated the original placement because she had not contacted the
caseworker and did not complete a mental heallh evaluation. This finding was made for all three boys. During a
permanency review on June 3D, 2013, J made the finding that Mother's compliance and progress were minimal.


                                                        2
.'
                                                                                       Circulated 02/02/2015 03:37 PM




       implements therapeutic techniques with the children, including relaxation techniques and

       positive intervention. During her interactional with the foster parents, she observed that the

       children recognized M,R, as "poppy" and C,R. as "mommy," Ultimately, Dr. Pepe found that all

       three children positively interacted with their foster parents and that the tone of the family was a

      happy one, The foster parents' intervened positively and appropriately during the times when

      the children behaved difficultly, The children looked to the foster parents for their direction and

      assistance, and exhibited bright and happy effects,

              Dr, Pepe's recommendation was that termination would best serve the needs and welfare

      of the children, and that the foster parents were a positive permanent resource for the three

      children. All three children exhibited multiple bonding behaviors to suggest a positive

      attachment to the foster parents. The foster parents were knowledgeable of each child's progress

      and needs. Both foster parents were successful in balancing their attention among the children

     and in implementing techniques to counteract the boys' tendencies to become impulsive and

     explosive.

             During a prior individual evaluation of Mother, which occurred on February 26, 2014,

     Dr. Pepe made several observations and recommendations regarding Mother. She noted that

     Mother continued to lack the level of stability necessary to parent the children, She

     recommended that Mother participate in psychotherapy, but that this recommendation was met

     with resistance by Mother. She noted that Mother did not necessarily see herself as lacking the

 stability to parent her children. Instead, she found that Mother believed that she is being

 "scapegoated" by CYF and the court. Dr. Pepe concluded that it was in the three children's best

interests to remain permanently with their foster parents through adoption.




                                                     3
"
                                                                                        Circulated 02/02/2015 03:37 PM




              Mother also testified at the tel1l1ination hearing. Mother testified that she has not been

      diagnosed with having a mental illness and that she performed all her mental health evaluations

      when she was able to do so. While she expressed no concern for her mental health, Mother still

      acknowledged that at the time of this hearing she was still incapable of having the children in her

     care. She testified that, "everything that I've been trying to do has been very unsuccessful, but

     I've been trying to make steps on my own." (Trial Transcript, July 28, 2014, pg. 10,4-6). She

     also testified that she would "need a few months" before she could be in a position where the

     children could return to her care and live in the same home. (T.T. July 28,2014, p. 11,2).

             Following the hearing, I granted CYF's TPR petition and found that CYF met its burden

     of proof by clear and convincing evidence that grounds for tel1l1ination against Mother existed

     under 23 Pa.C.S.A. §2511(a) subsections (2), (5), and (8), and that the tel1l1ination met the needs

    and welfare of S.M., P.M., and M.M. pursuant to 23 Pa.C.S.A. §2511(b).

            In her Concise Statement of Matters Complained of on Appeal for S.M., P.M., and M.M.,

    Mother claims that I abused my discretion and/or erred as a matter of law in concluding that

    CYF met its burden of proving by clear and convincing evidence that termination of her parental

    rights would best serve the needs and. welfare of the child pursuant to 23 Pa.C.S.A. §25i l(b).

    She argues that such tel1l1ination of her parental rights immediately, pel1l1anently, and

    unnecessarily deprives S.M., P.M., and M.M. of the love, companionship, and affection of their

biological mother. She also argues that tel1l1ination jeopardizes their relationship with their·

siblings.

           Mother does not appeal my finding that grounds exist for tel1l1ination of her parental

rights under 23 Pa.C.S.A. §2511(a). However, Mother argues that despite there being grounds

for tel1l1ination, that tel1l1ination was still inappropriate due to a needs   an~   welfare analysis



                                                    4
"
                                                                                       Circulated 02/02/2015 03:37 PM




      pursuant to 23 Pa,C.S.A. §2511(b). The Pennsylvania Superior Court has repeatedly found "that

      parent rights are not preserved ... by waiting for a more suitable or convenierit time to perform

      one's   par~ntal   responsibilities while others provide the child with his or her immediate physical

      and emotional needs." In re Adoption of Godzak, 719 A.2d 365, 368 (Pa. Super. 1998). Mother

     claims in her 1925(b) statement that termination would immediately, permanently, and

     unnecessarily deprive the children of their biological mother, however, during her testimony she

     testified that she was in no position to care for the children at the time of the hearing or even in

     the near future. She was clearly unprepared to undertake the care of her children, especially after

     indicating that she would need a few months before the children could live with her again.

     Further, given the history of this case, until Mother can establish that she will no longer neglect

     these children's needs, they cannot be returned to her care even if she claims to be in a position

    for them to return. At this time, the foster parents are ready, willing, and able to permanently

    parent the children.

              In the foster parents' care the children have progressed significantly. Dr. Pepe's report

    confirmed that the children are in excellent care. I also found that the foster parents have

    stabilized and nurtured the boys, and in tum, the boys have responded positively to them. Dr.

    Pepe noted in her report that the foster parents were a positive permanent resource for the boys.

    I agree that adoption provides the continuity and stability that these boys need during their

crucial stages of development. Whether it be a "few months" or one month, these boys can no

longer wait for Mother to rectify the circumstances that led to their removal. These children

have displayed bonding behaviors that suggest a positive attachment with the foster parents and,

through their actions, the foster parents have made it clear that these children will not have to

wait for any such love, companionship, and affection in their care.




                                                       5
      ,•
                                                                                    Circulated 02/02/2015 03:37 PM




              Dr. Pepe's repOrt did not include an interactiomi1 between Mother and the three boys due

   to Mother's incarceration on the scheduled date of the evaluation. Even if the children were to

   have a positive bond toward Mother, that bond would not be enough to outweigh these children's

  need for the' permanency and stability that the foster parents can provide through adoption. In

  this case, where the grounds for termination are so overwhelming, the detriment to the children

  would have to be significant to prevent the termination of Mother's parental rights. Even giving
                                                                                                     (
  Mother the benefit of the doubt that the interactional evaluation might have demonstrated a

  positive bond between her and the children, the children's needs and welfare would be best

  served through termination of her parental rights so that the children can be adopted.

            Mother's final argument is that the termination is not appropriate'because it would

 jeopardize the children's relationship with their six other siblings. Upon a review of the record,

 none of Mother's biological children are in her care. There was testimony that the three children

 subject to this termination action continued to see their siblings while the termination was

 pending, usually before visitation with Mother, Following adoption, it is likely the contact

 between these three children and their other siblings may continue. However, even if sibling

 contact were not to continue, the needs of these children for permanency and stability would

outweigh their need to maintain a relationship with their siblings, several of whom are nearing

adulthood. Ultimately though, these three children are thriving in the care of their foster parents,

and anything done to delay an adoption would be contrary to their needs and welfare.

           For the above reasons, the order of August 6, 2014 should be affirmed.



K.R. Mulligan, J.

Date Filed:       October 23, 2014




                                                  6
            Circulated 02/02/2015 03:37 PM




APPENDIXB
                                                                               Circulated 02/02/2015 03:37 PM




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                     ORPHANS' COURT DIVISION

INRE:

MILO MOORE,                                                  TPR No. 045 of2014

a minor.

           CONCISE STATEMENT OF MA TIERS COMPLAINED OF ON APPEAL

       AND NOW, comes Tawanda Moore, Appellant and Birth Mother of the above-named
minor child, by and t1n'ough her attoJ'Jleys, the ACBF Juvenile Court Project and Raymond N.
Sanchas, Esquire, and files the following Concise Statement of Matters Complained of on
Appeal pursuant to Pa. R.A.P. I 925(b), averring as follows:


        I. The trial court abused its discretion and/or erred as a matter of law in concluding that
           CYF met its burden of proving by clear and convincing evidence that termination of
           Mother's parental rights would best serve the needs and welfare of the child pursuant
           to 23 Pa.C.S. §2511(b). Such termination immediately, permanently and
           unnecessarily deprives the child of the love, companionship and affection of his
           biological mother. It also jeopardizes his relationship with his siblings.




                                                            RIY;;I~N. 5~
                                                           Raymond N. Sanchas
                                                           ACBF Juvenile COUli Project
                                                                               Circulated 02/02/2015 03:37 PM




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                     ORPHANS' COURT DIVISION

INRE:

PRINCETON MOORE,                                             TPR No. 044 of2014

a minor.

           CONCISE STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

       AND NOW, comes Tawanda Moore, Appellant and Birth Mother of the above-named
minor child, by and through her attorneys, the ACBF Juvenile Court Project and Raymond N.
Sanchas, Esquire, and files the following Concise Statement of Matters Complained of on
Appeal pursuant to Pa. R.A.P. 1925(b), avwing as follows:


        I. The trial court abused its discretion andlor erred as a matter of law in concluding that
           CYF met its burden of proving by clear and convincing evidence that termination of
           Mother's parental rights would best serve the needs and welfare of the child pursuant
           to 23 Pa.C.S. §2511(b). Such termination immediately, pelmanentiy and
           unnecessarily deprives the child of the love, companionship and affection of his
           biological mother. It also jeopardizes his relationship with his siblings.




                                                            RCt1J~N.$~
                                                            Raymond N. Sanchas
                                                            ACBF Juvenile COUlt Project
                                                                                Circulated 02/02/2015 03:37 PM




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                     ORPHANS' COURT DIVISION

IN RE:

SHA WN MOORE, JR.,                                            TPR No. 042 of2014

a minor.

           CONCISE STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

       AND NOW, comes Tawanda Moore, Appellant and Bit1h Mother of the above-named
minor child, by and through her attorneys, the ACBF Juvenile Court Project and Raymond N.
Sanchas, Esquire, and files the following Concise Statement of Matters Complained of on
Appeal pursuant to Pa. R.A.P. 1925(b), avening as follows:


         I. The trial court abused its discretion and/or el1'ed as a matter of law in concluding that
            CYF met its burden of proving by clear and convincing evidence that termination of
            Mother's parental rights would best serve the needs and welfare of the child pursuant
            to 23 Pa.C.S. §2511 (b). Such tennination immediately, permanently and
            unnecessarily deprives the child of the love, companionship and affection of his
            biological mother. It also jeopardizes his relationship with his siblings.




                                                              RM;I~N.S~
                                                             Raymond N. Sanchas
                                                             ACBF Juvenile Court Project